     Case 2:20-cv-01075-KJM-KJN Document 7 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW JOHN AUSTIN,                              No. 2:20-cv-1075 KJN P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS &
                                                        RECOMMENDATIONS
14    DEVON BELL,
15                       Defendant.
16

17          A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

19   a party appearing in propria persona inform the court of any address change.

20          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court randomly assign a

21   United States District Judge to this action; and

22          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for

23   failure to prosecute. See Local Rule 183(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.” Any response to the objections shall be filed and served within fourteen
                                                        1
      Case 2:20-cv-01075-KJM-KJN Document 7 Filed 06/26/20 Page 2 of 2

 1   days after service of the objections. Plaintiff is advised that failure to file objections within the

 2   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 3   F.2d 1153 (9th Cir. 1991).

 4   Dated: June 26, 2020

 5

 6

 7

 8   aust1075.33a

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
